Citation Nr: 0102566	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for claimed asbestosis.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
RO.  

The Board remanded the case in October 1998 for additional 
development of the record.  



FINDING OF FACT

The veteran is suffering from disability manifested by 
asbestosis that is shown as likely as not to be the result of 
occupational exposure in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
asbestosis is due to disease or injury which was incurred in 
service. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims (hereinafter the Court) in Morton v. West, 
which held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board has considered this new 
legislation with regard to the veteran's claim.  

The Board finds that, as the veteran has been afforded a VA 
examination and an opportunity to submit other medical 
evidence in connection with his claim, no further assistance 
in developing the facts pertinent to his claim is required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2000).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.  

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  VA further recognizes that:

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease. 
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).  

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).  

The veteran now asserts that he suffers asbestosis due to 
exposure to asbestos in connection with his service on board 
ship in the Navy.  According to the veteran, he was stationed 
aboard the USS Lovelace as a seaman where all the pipes were 
wrapped in asbestos, pieces of which could be seen floating 
around in the air.  His service aboard that ship is confirmed 
in the record.  

He further has stated that his responsibilities included 
tearing out old partitions in buildings and cutting out 
pieces of pipe and mixing powdered asbestos and placing it on 
pipe joints.  The veteran also indicated that, before and 
after service, he had worked as a carpenter and had been 
exposed to asbestos while remodeling houses.  

The first medical evidence of asbestosis was noted by private 
radiographic report dated in December 1992, when it was shown 
that the veteran had an early pleural plaque noted in the 
left hemithorax, along with basilar interstitial fibrosis, 
bilaterally.  According to the report, these findings were 
considered typical of previous occupational exposure to 
asbestos dust.  Subsequent private medical examinations 
confirmed a diagnosis of asbestosis.  

On VA examination in February 1999, the examiner also noted 
the veteran's history of asbestos exposure.  The diagnosis 
included that of asbestosis.  The examiner indicated that the 
relationship of the veteran's likely diagnosis of asbestosis 
to his exposure in the service could not be stated with 
certainty, but it represented an interval in a longer history 
of exposure to asbestos products that both preceded and 
followed service in the Navy.  

The Board finds that the evidence in this case is in relative 
equipoise with respect to the claim of service connection for 
asbestosis.  When viewing the evidentiary record in its 
entirety, the Board finds the veteran's assertions to be 
credible for the purpose of establishing that he had 
significant asbestos exposure during his service in World War 
II.  The most recent VA examination report presents a basis 
of concluding that the currently demonstrated disability 
manifested by asbestosis as likely as not was the result of 
this exposure on board ship in Navy during service.  By 
extending the benefit of the doubt to the veteran in this 
matter, the Board concludes that service connection for 
asbestosis is warranted.  



ORDER

Service connection for asbestosis is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

